Title: [July 1771]
From: Washington, George
To: 




July 1. Rid into the Neck to my Harvest People, & back to Dinner. Mr. Robt. Rutherford came in the Afternoon & went away again.
 


2. Rid to the Harvest Field in the Neck & back to Dinner.
 


3. Rid to the Harvest Field in the Neck by the Ferry & Muddy hole Plantations. In the Afternoon Mr. Jno. Smith of Westmoreland came here.

	
   
   John Smith of Cabin Point, the smallpox inoculator, was going to Warm Springs in Frederick County, apparently for his health, which by fall was so bad that “everyone expected to have the burying of him into whose house he came” (GW to Samuel Washington, 6 Dec. 1771, excerpt, Parke-Bernet Galleries Catalogue, 11 June 1941, Item 578).



 


4. At home all day with Mr. Smith. In the Afternoon Jno. Custis came.


   
   Jacky probably brought GW the letter that Jonathan Boucher wrote to him on this date, asking for a final decision about the proposed European tour (DLC:GW). GW replied five days later that he thought that Mrs. Washington was so reluctant to part with her son for a long period, and Jacky was so indifferent about the trip, that “it will soon be declared he has no inclination to go” (9 July 1771, DLC:GW). Boucher did not again raise the subject.



 


5. Mr. Smith set out after breakfast on his journey to the Frederick Sprgs. In the Afternoon I rid to the Harvest Field in the Neck.
 



6. Writing the forepart of the day. In the afternoon Rid to the Harvest Field at Muddy hole.
 


7. At Home all day. Mr. Alexr. Ross of Pittsburg and Mr. George Digges dined here & went away in the Afternoon.


   
   Alexander Ross, a Scottish merchant who settled in Pittsburgh in 1763, served as the supplier to the Fort Pitt garrison. When the fort was abandoned by the British army in 1772 Ross bought the buildings. Like GW, he was heavily involved in western lands.



 


8. Went to a Vestry held at the New Church at Pohick. Doctr. Rumney & Mr. Robt. Harrison came home with me.


   
   After Daniel French’s death, responsibility for completing the new church devolved on his executor, George Mason. The work was apparently going well, for the vestrymen today had only a few small changes to request of Mason. Finding that the stone used at the corners of the building’s brick walls was “coarse grain’d and rather too soft,” they ordered it to “be painted with white Lead and Oyle.” They also stipulated “that the rub’d Bricks at the returns of all the Windows ought to be painted as near as possible the same colour with the Arches” and that the dimensions of the altarpiece, which had been incorrectly given in the contract with French, should be “according to the true proportions of the Ionic order” of architecture (Truro Vestry Book, 148–49, DLC).



 


9. Doctr. Rumney & Mr. Harrison went away after Breakfast. In the Afternoon I rid to my Harvest People.
 


10. Mr. Jno. Custis returnd to Annapolis. I remaind at home all day writing my Invoices.

	
   
   These invoices were apparently for goods that GW wished to order from Robert Cary & Co. and other English merchants (see main entry for 20 July 1771).



 


11. Rid by the Plantation at the Ferry & Mill to my Harvest Field at D. Run. In the Afternn. Messrs. Watson & West came.
 


12. I set of for Williamsburg & crossing at Laidlers lodgd at Mr. Lawe. Washingtons.


   
   GW was going to attend the House of Burgesses, which had convened 11 July to deal with problems resulting from a great flood that had come down the James, Rappahannock, and Roanoke rivers in late May, causing about 150 deaths and much property damage. The calamity had not affected Mount Vernon or the Custis lands, but many Virginia planters had lost both their recently planted tobacco crop and the harvested tobacco they had stored in public warehouses for shipment to England. Prompt financial relief

was needed to save those men from bankruptcy. GW delayed his departure from home, because he apparently knew that the first few days of the session would be devoted to ceremonial and organizational matters and he preferred to use that time to continue supervising his wheat harvest (FREEMANDouglas Southall Freeman. George Washington: A Biography. 7 vols. New York, 1948–57., 3:273–74). Only 55 of the 118 burgesses were recorded as present at this session (JHBH. R. McIlwaine and John Pendleton Kennedy, eds. Journals of the House of Burgesses of Virginia. 13 vols. Richmond, 1905–15., 1770–72, 113–14).



   
   John Laidler’s ferry on the Potomac ran from a site near Lower Cedar Point, Maryland.



 


13. Dined at Leeds Town & reachd Todds Bridge.
Leedstown, founded 1742, was a tobacco port on the Rappahannock River in King George (now Westmoreland) County.
 


14. Breakfasted at King Wm. C[our]t Ho[use] Dined at Ruffins and reachd Colo. Bassetts.
 


15. Came to Williamsburg abt. 10 Oclock. Dined at Mrs. Campbells—spent the Evening in my own Room.


   
   GW may have arrived too late to attend the House of Burgesses today; during this session the burgesses were sitting at 9:00 A.M. to avoid the midday heat, and this day’s meeting was apparently a brief one. The matter of flood relief had been referred 12 July to a committee that was to determine as nearly as possible how much tobacco had been lost in the public warehouses, but it was not yet ready to report (JHBH. R. McIlwaine and John Pendleton Kennedy, eds. Journals of the House of Burgesses of Virginia. 13 vols. Richmond, 1905–15., 1770–72, 123–27).



   
   Later this day at the Capitol there was a general meeting of the Virginia association, at which GW was probably present. Responding to complaints from Fairfax and Fauquier counties about unequal enforcement of the current agreements, the associators decided in the future to prohibit the importation of only “Tea, Paper, Glass, and Painters Colours of foreign Manufacture, upon which a Duty is laid for the Purpose of raising a Revenue in America” (Va. Gaz., P&D, 18 July 1771).



   
   GW lodged with Mrs. Campbell.



 


16. Dined at the Speakers spent the Evening in my own Room.
 


17. Dined at the Treasurers. Supd at Mrs. Campbell’s.
 


18. Dined and Supped at Mrs. Campbell’s.
 


19. Dined at Mrs. Campbells & Spent the Evening at Southalls.


   
   The flood relief bill was presented to the burgesses today, and after several amendments were made, it was ordered to be engrossed for a final reading. The bill as amended authorized the issuance of up to £30,000 in treasury

notes for payment of planters’ claims, which were to be examined and approved by a commission appointed for that purpose. Taxes for redeeming the notes were to be in effect 25 Oct. 1771 to 25 Oct. 1775 (JHBH. R. McIlwaine and John Pendleton Kennedy, eds. Journals of the House of Burgesses of Virginia. 13 vols. Richmond, 1905–15., 1770–72, 136–38; HENINGWilliam Waller Hening, ed. The Statutes at Large; Being a Collection of All the Laws of Virginia, from the First Session of the Legislature, in the Year 1619. 13 vols. 1819–23. Reprint. Charlottesville, Va., 1969., 8:493–503).



 


20. Dined at Mrs. Dawsons & spent the Evening in my own Room.


   
   The House of Burgesses passed the flood relief bill on its final reading this morning, and having accomplished the main purpose of this session, it was prorogued (JHBH. R. McIlwaine and John Pendleton Kennedy, eds. Journals of the House of Burgesses of Virginia. 13 vols. Richmond, 1905–15., 1770–72, 138–40).



   
   GW today dispatched his orders for goods to Robert Cary & Co. and other English merchants. Included in them were many luxuries that he had apparently postponed buying while the nonimportation agreements were in full effect: expensive shoes and boots, fine silk and broadcloth clothing, “a man’s very best Bear. Hat,” a leather portmanteau and saddle of the very best quality, and two seals made of “Topaz or some other handsome stone . . . w[it]h the Washington Arms neatly engraved thereon” (GW to John Didsbury, 18 July 1771, GW to Thomas Gibson, 18 July 1771, and GW to Cary & Co., 20 July 1771, DLC:GW).



 


21. Set out early in the Morning for Colo. Bassetts & arrivd there abt. 10 Oclock.
 


22. Left Colo. Bassetts before Sunrise. Breakfasted at King Wm. Ct. House—dined at Todds bridge & lodgd at Hubbards.
 


23. Breakfasted at the Caroline Court House & Reachd Fredericksburg before two Oclock & dined and lodgd at Colo. Lewis’s.
 


24. At Fredericksburg all day. Dined & Supped at Mr. Dicks.
 


25. Dined at Colo. Lewis’s & went to the Play.


   
   The American Company of Comedians had been performing in Fredericksburg every Tuesday, Wednesday, and Thursday since late May, when it had come to take advantage of the crowds at the town’s annual June fair (Va. Gaz., P&D, 16 May 1771). The plays may have been staged in the county courtroom, a warehouse, or the 44–by–25–foot billiard room of George Weedon’s tavern (RANKINHugh F. Rankin. The Theater in Colonial America. Chapel Hill, N.C., 1960., 160; KING [2]George H. S. King. “General George Weedon.” William and Mary Quarterly, 2d ser., 20 (1940): 237–52., 246–47).



 


26. Breakfasted at my Mother’s. Dined at Dumfries & lodgd at Home.
 


27. At Home all day.
 


28. Ditto.  Ditto.
 



29. Rid to the Ferry Plantation the Mill—Doeg Run & Muddy hole & returnd to Dinner.
 


30. Rid into the Neck and to the Carpenters—also to the Mill Plantation.

	
   
   carpenters: See “Remarks” entry for 29 July 1771.



 


31. Rid to the Ferry Plantation to the Mill—Doeg Run and Muddy hole.
